Citation Nr: 9918603	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-23 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether an adequate substantive appeal from the denial of 
entitlement to an increased rating for dorsolumbar myositis 
was filed.

2.  Entitlement to an increased disability rating for left 
knee tendonitis, degenerative joint disease, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran served for several years with the National Guard, 
including active duty for training from June to December 1958 
and a verified period of active duty for training in June 
1987 during which he incurred injuries in an automobile 
accident for which he is service-connected.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased disability 
rating for the veteran's dorsolumbar myositis and granted a 
temporary 100 percent evaluation for his left knee disorder 
with continuation of a 10 percent disability rating 
thereafter. 

The issue of entitlement to an increased disability rating 
for the veteran's left knee condition is the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The veteran's VA Form 9 did not discuss any errors of 
fact or law regarding the claim of entitlement to an 
increased disability rating for his dorsolumbar myositis and 
did not indicate that he was appealing all issues included in 
the statement of the case (SOC).

2.  The veteran did not file an adequate substantive appeal 
as to the issue of entitlement to an increased disability 
rating for dorsolumbar myositis. 


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
an increased disability rating for dorsolumbar myositis was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of whether the 
veteran is entitled to an increased disability rating for 
dorsolumbar myositis. 

In April 1999, the veteran was given notice that the Board 
was going to consider whether the substantive appeal on the 
above issue was adequate and given an opportunity to request 
a hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1998).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The April 1999 
letter to the veteran provided him notice of the regulations 
pertinent to the issue of adequacy of substantive appeals, as 
well as notice of the Board's intent to consider this issue.  
He was given 60 days to submit argument on this issue; no 
response was received.  The veteran was also provided an 
opportunity to request a hearing on this issue, but he did 
not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of July 1994 denied an increased rating 
for the veteran's service-connected dorsolumbar myositis and 
granted a temporary 100 percent evaluation for his left knee 
disorder with continuation of a 10 percent disability rating 
thereafter.  The veteran filed a notice of disagreement that 
listed both these issues and was provided a statement of the 
case on these issues.  Under pertinent statutory provisions, 
a claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998); see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the veteran submitted a VA Form 9 in which he 
stated his continued disagreement with the RO's evaluation of 
his left knee disorder.  Despite the fact that the SOC 
addressed the issue of entitlement to an increased rating for 
his dorsolumbar myositis, the veteran expressly listed in his 
VA Form 9 only the issue with which he disagreed, and this 
issue was not included.  The veteran's VA Form 9 did not 
indicate that it was an appeal as to all issues.  The veteran 
did not discuss his claim for an increased rating for 
dorsolumbar myositis, and he did not specifically allege any 
error of law or fact regarding this issue.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claim of entitlement 
to an increased disability rating for dorsolumbar myositis is 
dismissed.


REMAND

Additional due process and evidentiary development are needed 
prior to further disposition of the veteran's left knee 
increased rating claim. 

Due process

Subsequent to the supplemental statement of the case of June 
1996, the veteran underwent a VA examination in May 1997 for 
his left knee, and the RO obtained additional VA treatment 
records.  If the supplemental statement of the case was 
prepared before the receipt of additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1998).  In this case, 
none of this evidence was duplicative of evidence already 
associated with the claims file, and it was certainly 
relevant to the issue of entitlement to an increased rating 
as it showed current objective findings regarding the 
veteran's service-connected left knee disability.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), this claim is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Evidentiary development

It appears that not all of the veteran VA treatment records 
have been obtained.  In his substantive appeal, he 
specifically stated that he had received treatment for his 
left knee at the VA Medical Center between September and 
December 1993 and that he also underwent magnetic resonance 
imaging (MRI) in May 1994.  None of these records have been 
associated with the claims file.  While this case is in 
remand status, the RO must also obtain records for treatment 
since February 1997.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, this claim is REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in San Juan 
for (a) treatment between September and 
December 1993; (b) MRI conducted in May 
1994; and (c) treatment since February 
1997.  Associate all requests and records 
received with the claims file.

2.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his left knee condition, with 
consideration of any additional 
information developed upon remand.  If 
the benefit sought on appeal remains 
denied, provide the veteran an adequate 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the supplemental 
statement of the case of June 1996.  
Allow an appropriate period of time for 
response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  No inference should be drawn regarding 
the final disposition of this claim as a result of this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

